Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 1 of 14 PageID 1038




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION


  LORRAINE N. ZAMBRANO-SANCHEZ,

                          Plaintiff,

  v.                                                                      Case No. 6:19-cv-603-Orl-JRK

  ANDREW M. SAUL,
  Commissioner of Social Security,

                          Defendant.


                                                                      1
                                         OPINION AND ORDER

                                                  I. Status

          Lorraine N. Zambrano-Sanchez (“Plaintiff”) is appealing the Commissioner of the

  Social Security Administration’s (“SSA(’s)”) final decision denying her claims for disability

  income benefits (“DIB”) and supplemental security income (“SSI”). Plaintiff’s alleged

  inability to work is the result of a “[b]ack [p]roblem,” a “[h]eart [p]roblem,” liver disease,

  anxiety disorder, and depression. Transcript of Administrative Proceedings (Doc. No. 16;

  “Tr.” or “administrative transcript”), filed June 3, 2019, at 91, 106, 122, 135, 277 (emphasis

  omitted). Plaintiff filed applications for DIB and SSI on July 23, 2015, alleging a disability
                                                                                        2
  onset date of January 1, 2011. Tr. at 249-53 (DIB); Tr. at 239-47 (SSI). The applications




          1
                 The parties consented to the exercise of jurisdiction by a United States Magistrate Judge.
  See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 15), filed June 3,
  2019; Reference Order (Doc. No. 18), signed June 6, 2019 and entered June 7, 2019.
          2
                    Although actually completed on July 23, 2015, see Tr. at 253 (DIB); Tr. at 247 (SSI), the
  protective filing date of the applications is listed elsewhere in the administrative transcript as August 13,
  2015, see, e.g., Tr. at 106 (DIB); Tr. at 91 (SSI).
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 2 of 14 PageID 1039




  were denied initially, Tr. at 106-17, 118, 121, 162-64 (DIB); Tr. at 91-105, 119, 120, 159-

  61 (SSI), and upon reconsideration, Tr. at 122-34, 153, 155, 166-70 (DIB); Tr. at 135-52,

  154, 156, 171-75 (SSI).

          On March 21, 2018, an Administrative Law Judge (“ALJ”) held a hearing during

  which he heard testimony from Plaintiff, who was represented by counsel, and a vocational

  expert (“VE”). See Tr. at 54-85. At the hearing, the alleged disability onset date was

  amended to August 13, 2015 (the protective filing date, see supra n.2). See Tr. at 56. At

  the time of the hearing, Plaintiff was forty-seven years old. See Tr. at 91 (indicating date

  of birth). The ALJ issued a Decision on April 11, 2018, finding Plaintiff not disabled since

  the alleged disability onset date. See Tr. at 33-43.

          Thereafter, Plaintiff requested review of the Decision by the Appeals Council, Tr. at

  238, and submitted additional evidence in the form of a brief authored by Plaintiff’s counsel,

  medical records, and a May 31, 2018 letter from Lakeecia Green-Milbry, Plaintiff’s treating

  advanced registered nurse practitioner (“ARNP”), Tr. at 2, 5, 6; see Tr. at 383-86 (brief);
                                                           3
  Tr. at 17-24 (medical records); Tr. at 25 (letter). On February 8, 2019, the Appeals Council

  denied Plaintiff’s request for review, Tr. at 1-4, thereby making the ALJ’s Decision the final

  decision of the Commissioner. On March 29, 2019, Plaintiff commenced this action under

  42 U.S.C. §§ 405(g) and 1383(c)(3) by timely filing a Complaint (Doc. No. 1) seeking

  judicial review of the Commissioner’s final decision.



          3
                    The Appeals Council found that the medical records submitted do “not show a reasonable
  probability that [they] would change the outcome of the [D]ecision.” Tr. at 2. As to Ms. Green-Milbry’s letter,
  the Appeals Council found that “[t]his additional evidence does not relate to the period at issue” and thus
  “does not affect the decision about whether [Plaintiff was] disabled beginning on or before April 11, 2018.”
  Tr. at 2. The Appeals Council did not make the medical records or the letter part of the administrative record.
  See generally Tr. at 5, 6.

                                                       -2-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 3 of 14 PageID 1040




          On appeal, Plaintiff raises the following issue: “Whether the Appeals Council

  properly rejected the new and material evidence submitted.” Memorandum in Support of

  Plaintiff (Doc. No. 20; “Pl.’s Mem.”), filed August 5, 2019, at 11. Plaintiff specifically takes

  issue with the Appeals Council’s treatment of Ms. Green-Milbry’s letter. See Pl.’s Mem.

  11-16. On October 2, 2019, Defendant filed a Memorandum in Support of the

  Commissioner’s Decision (Doc. No. 21; “Def.’s Mem.”). After a thorough review of the

  entire record and consideration of the parties’ respective memoranda, the undersigned

  finds that the Commissioner’s final decision is due to be affirmed.

                                           II. The ALJ’s Decision
                                                                             4
          When determining whether an individual is disabled, an ALJ must follow the five-

  step sequential inquiry set forth in the Code of Federal Regulations (“Regulations”),

  determining as appropriate whether the claimant (1) is currently employed or engaging in

  substantial gainful activity; (2) has a severe impairment; (3) has an impairment or

  combination of impairments that meets or medically equals one listed in the Regulations;

  (4) can perform past relevant work; and (5) retains the ability to perform any work in the

  national economy. 20 C.F.R. §§ 404.1520, 416.920; see also Phillips v. Barnhart, 357 F.3d

  1232, 1237 (11th Cir. 2004). The claimant bears the burden of persuasion through step

  four, and at step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S.

  137, 146 n.5 (1987).




          4
                   “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
  gainful activity by reason of any medically determinable physical or mental impairment which can be
  expected to result in death or which has lasted or can be expected to last for a continuous period of not less
  than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

                                                        -3-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 4 of 14 PageID 1041




         Here, the ALJ followed the five-step sequential inquiry. See Tr. at 35-43. At step

  one, the ALJ determined that Plaintiff “has not engaged in substantial gainful activity since

  August 13, 2015, the application date.” Tr. at 35 (emphasis and citation omitted). At step

  two, the ALJ found that Plaintiff “has the following severe impairments: back degenerative

  disc disease, chronic liver disease/hepatitis/cirrhosis, and affective and anxiety disorders.”

  Tr. at 35 (emphasis and citation omitted). At step three, the ALJ ascertained that Plaintiff

  “does not have an impairment or combination of impairments that meets or medically

  equals the severity of one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P,

  Appendix 1.” Tr. at 36 (emphasis and citation omitted).

         The ALJ determined that Plaintiff has the following residual functional capacity

  (“RFC”):

         [Plaintiff can] perform light work with unlimited climbing of ramps/stairs;
         occasional climbing of ladders/ropes/scaffolds; unlimited balancing; frequent
         kneeling and crawling; occasional stooping and crouching; and frequent
         overhead reaching with her right dominant arm. She is also limited to semi-
         skilled work (work which requires understanding, remembering and carrying
         out some detailed skills, but does not require doing more complex work
         duties) interpersonal contact with supervisors and coworkers is on a
         superficial work basis, e.g., grocery checker; she can attend and concentrate
         for extended periods but should have normal, regular work breaks; she
         should not be required to work at fast paced production line speeds; she
         should have only occasional work place changes; and she should have only
         occasional contact with the general public.

  Tr. at 38 (emphasis omitted).

         At step four, the ALJ relied on the testimony of the VE and found that Plaintiff is

  “unable to perform any past relevant work.” Tr. at 42 (emphasis omitted). At the fifth and

  final step of the sequential inquiry, after considering Plaintiff’s age (“44 years old . . . on

  the date the application was filed”), education (“at least a high school education”), work

  experience, and RFC, the ALJ again relied on the testimony of the VE and found that “there

                                               -4-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 5 of 14 PageID 1042




  are jobs that exist in significant numbers in the national economy that [Plaintiff] can

  perform,” Tr. at 42 (emphasis and citation omitted), such as “[m]otel housekeeper” and

  “[b]akery racker,” Tr. at 43. The ALJ concluded that Plaintiff “has not been under a

  disability . . . since August 13, 2015, the date the application was filed.” Tr. at 43 (emphasis

  and citation omitted).

                                    III. Standard of Review

         This Court reviews the Commissioner’s final decision as to disability pursuant to 42

  U.S.C. §§ 405(g) and 1383(c)(3). Although no deference is given to the ALJ’s conclusions

  of law, findings of fact “are conclusive if . . . supported by ‘substantial evidence.’” Doughty

  v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322

  (11th Cir. 1998)). “Substantial evidence is something ‘more than a mere scintilla, but less

  than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting

  Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial evidence standard

  is met when there is “such relevant evidence as a reasonable mind might accept as

  adequate to support a conclusion.” Falge, 150 F.3d at 1322 (quoting Richardson v.

  Perales, 402 U.S. 389, 401 (1971)); see also Biestek v. Berryhill, 139 S.Ct. 1148, 1154

  (2019); Samuels v. Acting Comm’r of Soc. Sec., 959 F.3d 1042, 1045 (11th Cir. 2020)

  (citation omitted). It is not for this Court to reweigh the evidence; rather, the entire record

  is reviewed to determine whether “the decision reached is reasonable and supported by

  substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

  omitted). The decision reached by the Commissioner must be affirmed if it is supported by

  substantial evidence—even if the evidence preponderates against the Commissioner’s



                                                -5-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 6 of 14 PageID 1043




  findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per

  curiam).

                                         IV. Discussion

         Plaintiff contends the Appeals Council erred in rejecting the May 2018 letter from

  Ms. Green-Milbry because, contrary to the Appeals Council’s conclusion, the letter did

  relate to the period at issue. Pl.’s Mem. at 11-13, 15. Plaintiff also asserts there is a

  reasonable probability that Ms. Green-Milbry’s letter would change the administrative

  result. Id. at 14-15. Plaintiff argues that because Ms. Green-Milbry is “Plaintiff’s treating

  nurse practitioner, there is an even greater possibility that a factfinder could credit [Ms.

  Green-Milbry’s] opinion over the opinion of a nonexamining state agency consultant who

  opined Plaintiff could perform light exertional activity.” Id. at 15 (citation omitted). According

  to Plaintiff, “[e]ven if the ALJ reviewed Nurse [Green-]Milbry’[s] opinion and found ‘good

  cause’ to not give it controlling weight, the ALJ would err in giving greater weight to the

  opinion of the State agency non-examining physician.” Id. Plaintiff lastly argues she

  showed good cause for submitting Ms. Green-Milbry’s letter as new evidence to the

  Appeals Council because it post-dates the Decision. Id.

         Responding, Defendant concedes the letter appears to relate to the period at issue.

  Def.’s Mem. at 8. Defendant nonetheless asserts the letter “was not material because there

  is no reasonable possibility that it would change the ALJ’s [D]ecision.” Id. Defendant

  contends that because Ms. Green-Milbry is not an acceptable medical source, her opinions

  in the letter are “not medical opinions and are not entitled to any special significance or

  consideration.” Id. at 8-9 (citations omitted). Defendant further argues Ms. Green-Milbry

  “failed to provide an acceptable explanation for her opinion; and Plaintiff failed to cite, and

                                                 -6-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 7 of 14 PageID 1044




  Ms. Green-Milbry failed to provide, objective medical findings or other acceptable evidence

  to support her opinion.” Id. at 9 (citations omitted). Defendant does not address whether

  Plaintiff showed good cause for submitting the letter for the first time to the Appeals

  Council.

         When the Appeals Council is presented with evidence that was not before the ALJ,

  the Appeals Council must consider the evidence if it is “new, material, and relates to the

  period on or before the date of the hearing decision, and there is a reasonable probability

  that the additional evidence would change the outcome of the decision.” 20 C.F.R.

  §§ 404.970(a)(5), 416.1470(a)(5). In addition, a claimant must show good cause for

  submitting new evidence to the Appeals Council. See 20 C.F.R. §§ 404.970(b),

  416.1470(b).

         Evidence may be chronologically relevant even if it post-dates the ALJ’s decision.

  See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1322 (11th Cir. 2015). In

  Washington, for instance, the United States Court of Appeals for the Eleventh Circuit held

  that an examining psychologist’s opinions were chronologically relevant “even though [the

  psychologist] examined [the claimant approximately seven] months after the ALJ’s

  decision.” Id. This was because the psychologist reviewed the claimant’s treatment

  records from the period before the ALJ’s decision; because the claimant told the

  psychologist he had suffered from the conditions at issue “throughout his life” (which

  obviously would include the relevant time period); and because there was “no assertion or

  evidence” that the claimant’s condition worsened “in the period following the ALJ’s

  decision.” Id.

         In Stone v. Soc. Sec. Admin., 658 F. App’x 551, 553 (11th Cir. 2016), on the other

                                             -7-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 8 of 14 PageID 1045




  hand, the Court found that newly submitted medical records were not chronologically

  relevant. In doing so, the Court observed that the circumstances were “significantly

  different” from those in Washington because the new records in Stone “demonstrate[d] a

  worsening” of the relevant symptoms after the ALJ’s decision. Id. at 554. Similarly, in

  Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1309-10 (11th Cir. 2018), the Court

  found that progress notes post-dating the ALJ’s decision did “not relate to the period before

  the ALJ’s . . . decision” and “nothing in these new medical records indicates the doctors

  considered [the claimant’s] past medical records or that the information in them relates to

  the period at issue, which materially distinguishes this case from Washington.” Hargress,

  883 F.3d at 1309-10. Further, the Court found that a treating physician’s opinion post-

  dating the ALJ’s decision was not chronologically relevant because, even though the

  physician opined that the limitations dated back to 2013 (prior to the ALJ’s decision),

  “nothing in the form [completed by the physician] or any other documents indicated that

  [the physician] evaluated [the claimant’s] past medical records when forming that opinion,”

  and the physician “did not treat [the claimant] in 2013.” Id. at 1310.

         At the end of the day, although the Appeals Council is “not required to give

  a . . . detailed explanation or to address each piece of new evidence individually,” id. at

  1309 (citing Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 784 (11th Cir. 2014)), if

  the Appeals Council “erroneously refuses to consider evidence, it commits legal error and




                                               -8-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 9 of 14 PageID 1046



                                                                    5
  remand is appropriate,” Washington, 806 F.3d at 1320.

          Here, Ms. Green-Milbry is an ARNP at Brevard Health Alliance’s Malabar Clinic.

  See, e.g., Tr. at 786. The record before the ALJ contained progress notes from Ms. Green-

  Milbry spanning May 12, 2016 to February 7, 2018. See Tr. at 786-912, 942-46. In the May

  2018 letter submitted to the Appeals Council, Ms. Green-Milbry states that Plaintiff “has

  been unable to work related [sic] since known to [Ms. Green-Milbry] by examination” due

  to a number of “medical conditions,” including spinal cord disease, chronic pain syndrome,

  liver disease, and depression. Tr. at 25. Ms. Green-Milbry opined that due to these “chronic

  conditions,” Plaintiff “has been advised not to aggravate symptoms with prolonged

  standing or walking.” Tr. at 25. She further opined that in an eight-hour day, Plaintiff is “not

  recommended to stand more than 2 hours at a time.” Tr. at 25. According to Ms. Green-

  Milbry, Plaintiff “should not perform any heavy lifting, pulling, pushing, repetitive motions

  or bending as this will only aggravate symptoms.” Tr. at 25.

          The Appeals Council acknowledged that Plaintiff “submitted medical records from

  [Ms. Green-Milbry] dated May 31, 2018 (1 page).” Tr. at 2. But, as noted above, the

  Appeals Council found that “[t]his additional evidence does not relate to the period at issue”

  and thus “does not affect the decision about whether [Plaintiff was] disabled beginning on


          5
                   By contrast, if the Appeals Council actually considers evidence first presented to it but
  denies review, different standards apply. If a claimant challenges the Appeals Council’s denial in that
  instance, a reviewing court must determine whether the new evidence renders the denial of benefits
  erroneous. See Mitchell, 771 F.3d at 784-85 (citing Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,
  1262 (11th Cir. 2007)); see also Coleman v. Comm’r of Soc. Sec., 454 F. App’x 751, 754 (11th Cir. 2011)
  (citation omitted) (noting that “[t]he Appeals Council may deny review if the new evidence does not show the
  ALJ’s decision to be erroneous”). In other words, a claimant seeking remand under sentence four of 42
  U.S.C. § 405(g), “must show that, in light of the new evidence submitted to the Appeals Council, the ALJ’s
  decision to deny benefits is not supported by substantial evidence in the record as a whole.” Timmons v.
  Comm’r of Soc. Sec., 522 F. App’x 897, 902 (11th Cir. 2013) (unpublished) (citing Ingram, 496 F.3d at 1266-
  67); see also Mitchell, 771 F.3d at 785.


                                                     -9-
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 10 of 14 PageID 1047




  or before April 11, 2018.” Tr. at 2. Also, as noted, the Appeals Council did not make Ms.

  Green-Milbry’s letter part of the record. See Tr. at 5, 6. Accordingly, the record reflects that

  the Appeals Council refused to substantively consider the letter. See Hargress, 883 F.3d

  at 1309 (finding Appeals Council “declined to consider” new evidence when Appeals

  Council stated the new evidence was “about a later time” and “did ‘not affect the decision
                                                                                                         6
  about whether [Plaintiff was] disabled beginning on or before February 24, 2015’”).

          Ms. Green-Milbry’s letter is dated about month and a half after the Decision, and

  her opinions are evidently based on her treatment of Plaintiff, which took place prior to the

  Decision. As Plaintiff argues and Defendant apparently concedes, the letter does relate to

  the period prior to the Decision. See Washington, 806 F.3d at 1322. For the reasons set

  out below, however, there is no reasonable probability that the letter would change the

  outcome of the Decision. The Appeals Council thus did not err in refusing to consider Ms.

  Green-Milbry’s letter.

          First, Ms. Green-Milbry’s opinions are not considered medical opinions because
                                                                                             7
  she is not an acceptable medical source. The Regulations, as amended, provide that an

  acceptable medical source includes a “Licensed Advanced Practice Registered Nurse, or




          6
                  To the extent Defendant argues that “Plaintiff failed to show that Ms. [Green-Milbry’s]
  statement, when considered with the record as a whole, rendered the ALJ’s [D]ecision erroneous,” Def.’s
  Mem. at 6, 9, this standard does not apply because it does not appear that the Appeals Council actually
  considered the evidence, and Defendant does not argue that the Appeals Council did. See infra n.5.
          7
                     On January 18, 2017, the SSA revised the rules regarding the evaluation of medical
  evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to Rules Regarding the
  Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (January 18, 2017); see also 82 Fed. Reg. 15,
  132 (Mar. 27, 2017) (amending and correcting the final rules published at 82 Fed. Reg. 8244). Because
  Plaintiff filed her claims before that date, the undersigned cites the rules and Regulations that were in effect
  on or otherwise applicable to the date the claims were filed, unless otherwise noted.


                                                       - 10 -
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 11 of 14 PageID 1048




  other licensed advanced practice nurse with another title, for impairments within his or her

  licensed scope of practice.” 20 C.F.R. §§ 404.1502(a)(7), 416.902(a)(7). This Regulation,

  however, applies only “to claims filed . . . on or after March 27, 2017.” 20 C.F.R.

  §§ 404.1502(a)(7), 416.902(a)(7). Because Plaintiff’s claims were filed on July 23, 2015,

  Ms. Green-Milbry is not an acceptable medical source. As such, although her opinions

  should be considered by an ALJ, they are not “medical opinions” and are not entitled to

  any special deference. Leone v. Comm’r of Soc. Sec., No. 8:19-cv-998-T-24JSS, 2020 WL

  3640061, at *3 (M.D. Fla. June 23, 2020) (unpublished) (citing Himes v. Comm’r of Soc.

  Sec., 585 F. App’x 758, 762 (11th Cir. 2014)), report and recommendation adopted sub

  nom. Leone v. Saul, No. 8:19-cv-998-T-24JSS, 2020 WL 3640534 (M.D. Fla. July 6, 2020)
                   8
  (unpublished).

          Second, Ms. Green-Milbry’s opinions are conclusory and are not accompanied by

  any supporting medical findings or other evidence. See, e.g., Haralson v. Colvin, No. 5:13-

  CV-130 MTT, 2014 WL 4267498, at *4 (M.D. Ga. Aug. 28, 2014) (unpublished) (finding

  there was no reasonable probability that doctor’s letter would change the administrative

  result, in part because the doctor did “not identify any relevant evidence, including

  laboratory findings, to support his conclusory statements about [the p]laintiff’s various
                       9
  problems . . .”).


          8
                  The law Plaintiff relies on applies to treating physicians or other treating acceptable medical
  sources, not to ARNPs like Ms. Green-Milbry. See Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259,
  1260 n.5 (11th Cir. 2019) (recognizing that “the opinions of a treating physician are entitled to more weight
  than those of a consulting or evaluating health professional,” and “[m]ore weight is given to the medical
  opinion of a source who examined the claimant than one who has not” (emphasis added)).
          9
                   The Haralson court assumed “for the sake of argument” that the plaintiff could establish the
  doctor’s letter was new, noncumulative evidence. 2014 WL 4267498, at *4.


                                                      - 11 -
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 12 of 14 PageID 1049




          Third, like in Hargress, Ms. Green-Milbry’s opinion is inconsistent with her own

  records. 883 F.3d at 1310 (finding that even if the medical opinion submitted to the Appeals

  Council was chronologically relevant, there was no reasonable possibility that it would

  change the administrative result, in part because it “contradicted [the doctor’s] other

  records”). As the ALJ observed, progress notes from Brevard Health Alliance’s Malabar

  Clinic, including those from Ms. Green-Milbry, “did not document any significant physical

  examination findings” and “[o]ther than joint tenderness, decreased range of motion of the

  lumbar spine, weakness in the lower extremities (during one visit in February 2018), and

  positive straight leg raise, [Plaintiff] maintained normal full range of motion of all other
                     10
  major joint[s].”        Tr. at 40; see Tr. at 795, 800, 805, 810 (October 2016, June 2016, and

  May 2016 progress notes showing normal full range of motion in all joints and no clubbing,

  cyanosis, edema, or deformity in extremities); Tr. at 815, 835 (December 2017 and April

  2017 progress notes showing normal range of motion in all joints and no clubbing,

  cyanosis, or edema in extremities); Tr. at 830 (May 2017 progress note showing normal

  range of motion and indicating there was “no deformity or scoliosis noted of thoracic or

  lumbar spine”); Tr. at 789, 794, 830 (October 2016 and May 2017 progress notes indicating

  Plaintiff denied muscle weakness); Tr. at 800, 805, 810 (June 2016 and May 2016

  progress notes showing normal gait); Tr. at 944-45 (February 2018 progress note

  indicating Plaintiff denied muscle weakness, but later stating “weakness noted” in the lower

  extremities and showing a positive straight leg exam (capitalization omitted)). The ALJ also



          10
                  The ALJ did not refer to Brevard Health Alliance’s Malabar Clinic or Ms. Green-Milbry by
  name, but he cited the exhibits containing their progress notes (Exhibits 16F and 18F). See Tr. at 40.


                                                    - 12 -
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 13 of 14 PageID 1050




  observed that after 2015 (when Ms. Green-Milbry began seeing Plaintiff) Plaintiff “received
                                                                                                    11
  little to no ongoing treatment specific for her degenerative disc disease aside from Lyrica[ ]

  because she refused to quit drinking.” Tr. at 40; see Tr. at 786-912, 942-46; Tr. at 813

  (December 2017 progress note indicating Plaintiff requested to try “something diff[erent]”

  from Lyrica; Ms. Green-Milbry warned Plaintiff about the “side effects of mixing her meds
                12
  with ETOH,”        but Plaintiff did not want to stop drinking).

         Fourth, the opinions in Ms. Green-Milbry’s letter are also inconsistent with the rest

  of the medical evidence of record. See Hargress, 883 F.3d at 1310 (finding that even if the

  medical opinion submitted to the Appeals Council was chronologically relevant, there was

  no reasonable possibility that it would change the administrative result, in part because it

  was “inconsistent with medical records created during the relevant time period and

  submitted to the ALJ”). This evidence shows that despite some complaints of back pain,

  musculoskeletal examination findings were mostly unremarkable, and Plaintiff had a

  normal gait. See Tr. at 560, 583 (August 2015 and February 2015 progress notes showing

  musculoskeletal exam revealed only normal gait); Tr. at 774 (March 2016 progress note

  indicating Plaintiff “can walk without assistance” and there was “no evidence for severe

  ortho issue”); Tr. at 565, 571, 579, 596 (July 2015, June 2015, March 2015, and October

  2015 progress notes showing normal full range of motion in all joints and no clubbing,

  cyanosis, edema, or deformity noted in extremities).

         Based on the foregoing, although Ms. Green-Milbry’s letter was related to the period


         11
                   Lyrica is an oral medication used for neuropathic pain. See Pregablin, Medline Plus,
  https://medlineplus.gov/druginfo/meds/a605045.html (May 15, 2020).
         12
                 “ETOH” likely stands for ethanol alcohol.

                                                    - 13 -
Case 6:19-cv-00603-JRK Document 22 Filed 09/21/20 Page 14 of 14 PageID 1051




  prior to the Decision, there is no reasonable probability that it would change the outcome

  of the Decision. The Appeals Council thus did not err in refusing to consider it. See
                                  13
  Hargress, 883 F.3d at 1310.

                                            V. Conclusion

         After a thorough review of the entire record, the undersigned finds that the ALJ’s

  Decision is supported by substantial evidence. Accordingly, it is

         ORDERED:

         1.      The Clerk of Court is directed to enter judgment pursuant to sentence four

  of 42 U.S.C. §§ 405(g) and 1383(c)(3), AFFIRMING the Commissioner’s final decision.

         2.      The Clerk is further directed to close the file.

         DONE AND ORDERED in Jacksonville, Florida on September 21, 2020.




  bhc
  Copies to:
  Counsel of Record




         13
                  Because there is no reasonable probability that the evidence would change the outcome of
  the Decision, the undersigned need not address whether Plaintiff showed good cause for submitting Ms.
  Green-Milbry’s letter for the first time to the Appeals Council.

                                                   - 14 -
